Citation Nr: 1011696	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for thyroid disorder. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1952 to March 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO), which 
denied the benefit sought on appeal.  

The RO originally denied the Veteran's claim in a November 
2005 rating decision.  After receiving additional evidence, 
the RO readjudicated the Veteran's claim and issued the May 
2006 rating decision. 

The issue on appeal was previously before the Board in 
February 2009, when it was remanded for additional 
development, to obtain any outstanding private medical 
records, to obtain the Veteran's assistance in reconstructing 
his service treatment records by submitting a completed VA 
Form 13055, and to schedule a VA examination to identify the 
nature and etiology of the Veteran's thyroid disorder.  A 
review of the record shows that the AMC has obtained all the 
outstanding treatment records identified by the Veteran that 
the Veteran returned a negative response to the VA Form 
13055, and that the Veteran was afforded VA examinations in 
August 2009 and in November 2009.  

By the way of the February 2009 Remand, the Board also 
addressed the appeal of an RO rating decision denying service 
connection for a skin condition of the face.  The RO has 
since granted service connection for the skin condition, and 
this matter is no longer on appeal. 

The Board notes that at the time it issued the remand 
instructions for the VA examination, it was under the 
impression that the Veteran was asserting his condition was 
due to inservice radiation exposure.  As shown in examination 
reports dated in June 2009, August 2009 and November 2009, 
the Veteran has clarified that he received radiation 
treatment prior to his enlistment and not during service.  In 
this regard, the August 2009 and the November 2009 VA 
examiners complied with the instructions from the RO based on 
the February 2009 remand order.  As there has been 
substantial compliance with the requested development, no 
further action to ensure compliance with the remand directive 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a January 2010 correspondence, the Veteran raised a claim 
of entitlement to service connection for depression, to 
include as secondary to service-connected severe radiation 
scarring of the face with basal cell carcinoma.  The issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
thyroid condition is etiologically related to his pre-service 
radiation exposure, and the preponderance of the medical 
evidence is against findings that the thyroid condition was 
due to or aggravated by the Veteran's service. 


CONCLUSION OF LAW

The criteria for service connection for thyroid condition 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the May 2006 RO decision in the matter, VA 
sent a letter to the Veteran in March 2005 that addressed 
some notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  
The Board notes that in the instant case, the Veteran's 
service medical records and personnel records in this case 
are unavailable and presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  In the case where 
the veteran's service medical records are unavailable through 
no fault of his own, a heightened duty exits to assist the 
veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

In this case, VA has attempted to obtain any available 
records, however these attempts were not successful.  The 
file contains some service records that were recovered in the 
RO's reconstruction effort; however, this was not a complete 
reconstruction of the Veteran's service treatment and 
personnel records.  
The RO informed the Veteran of the unsuccessful efforts to 
find his service records.  Further, the RO has requested that 
the Veteran send any pertinent records, including, any 
additional service medical documents that he might have in 
his possession.  

VA provided the Veteran with medical examinations in August 
2009 and in November 2009 to identify the nature and etiology 
of the Veteran's thyroid condition.  It appears that the AMC 
found that clarification on the medical findings from the 
August 2009 VA examination was needed, and it scheduled the 
Veteran for November 2009 VA examination.  Additional 
clarifications to the findings from the November 2009 VA 
examination report were added to the record in a December 
2009 addendum.  The VA examination reports sufficiently 
address the issue at hand, and the Board may proceed with 
adjudication of the claim without prejudice to the Veteran.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

The Veteran claims entitlement to service connection for 
thyroid condition.  Specifically, he asserts that the x-ray 
(radiation) treatment he received on the face and neck prior 
to service made him more sensitive to the affects of sun 
exposure (a form of ultra violet radiation), and that 
inservice exposure to sunlight aggravated (or caused the 
progression of) his current thyroid problem. 

The Veteran stated that prior to his service, his face and 
neck were exposed to radiation from x-ray treatment for his 
skin condition.  The Veteran has denied any iodine exposure, 
radiation treatment or any other thyroid toxic treatment in 
service.

As mentioned above, the Veteran's service records are 
presumed destroyed from a fire-related incident.  The record 
does contain a few of his service records from the RO's 
efforts to reconstruct them.  One of the reconstructed 
service treatment records shows that the Veteran was 
hospitalized just prior to his discharge for acne vulgaris.  
In the treatment record, it was noted that the acne vulgaris 
existed prior to service and that the Veteran was not 
provided with any specialized treatment for his condition. 

A review of the post-service treatment records shows that the 
Veteran first sought medical treatment for a thyroid disorder 
more than a decade after his discharge from service.  A 
private treatment record from Dr. D. Dimick dated March 1999 
shows the Veteran was seen at a special thyroid clinic for 
people exposed to radiation treatment in the 1970's.  Dr. 
Dimick noted that he treated the Veteran again in 1982, and 
at that time, the Veteran's thyroid was of normal size.  The 
Veteran was seen in 1987, and although the thyroid gland was 
normal size, there was evidence of elevated thyroid-
stimulating hormone (TSH) and the Veteran was placed on 
medication.  Dr. Dimick noted that the Veteran arbitrarily 
stopped taking his medication in 1990 and his thyroid 
condition was not treated again until 1998 when another 
private physician noted nodules in the neck.  Diagnostic 
testing showed the Veteran had elevated TSH and multinodular 
goiter, with a large complex cyst in the left lobe.  Dr. 
Dimick also noted that the Veteran reported some changes in 
his voice over the past 25 years, but an otolaryngologist had 
observed no abnormalities. 

A report of a September 2005 ultrasound shows that the 
Veteran has a multinodular thyroid gland, which was slightly 
enlarged when compared with findings in a previous report.  
An August 2007 ultrasound report shows the Veteran had an 
enlarged heterogeneous thyroid gland, with a calcified rim in 
the left lobe, and probable adenoma. 

The claims folder next contains the reports from the two 2009 
VA examinations.  In the August 2009 VA examination report, 
the VA examiner noted that the Veteran reported that prior to 
service he was treated with x-ray therapy for his acne 
condition.  The Veteran also reported that at some point, he 
developed a problem with his thyroid and he was evaluated for 
thyroid cancer, which was subsequently ruled out.  The 
examiner noted that a review of the medical literature showed 
that radiation therapy had been used to treat acne on the 
face and neck in the past, and that this treatment has been 
associated with an increased incidence of thyroid nobules and 
thyroid cancer.  The examiner stated that she "could not 
state if it is as least as likely as not that this [thyroid] 
condition is due to and/or aggravated by any aspect of the 
[V]eteran's service."  See the report of the August 2009 VA 
examination, page 1. She noted that the Veteran received 
radiation treatment prior to service, but he was not 
diagnosed with any thyroid condition until after service. 

In November 2009, the Veteran was afforded another VA 
examination in conjunction with his claim.  In that 
examination report, the examiner noted that onset of the 
Veteran's thyroid condition was in 1974.  The examiner also 
noted that the Veteran reported he had a current diagnosis of 
multinodular goiter, and that a fine needle biopsy was 
benign.  Based on the findings from the examination, the 
examiner diagnosed the Veteran with hypothyroidism and 
nontoxic multinodular goiter.  

In a December 2009 addendum to the November 2009 VA 
examination report, the examiner noted that the Veteran 
clarified his reported history of radiation treatment.  The 
examiner noted that the Veteran stated the following. 

"[The Veteran] clarified that his radiation 
treatments for acne occurred before the service and 
received no radiation treatment while in service.  
He notes his face had gotten unusually red while in 
the service and the Veteran was told to go home. 
Vet[eran] states he had no iodine 
exposure/treatment, radiation, treatment or any 
other thyroid toxic treatment while he was in 
service.  He states his thyroid and goiter are 
stable at this juncture."  

The December 2009 addendum report to the November 2009 
VA examination report, page 4 (emphasis omitted). 

The VA examiner found that the Veteran's thyroid condition 
was most likely etiologically related to his radiation 
exposure prior to service, and that it was not caused by his 
service.  The examiner did not address whether the Veteran's 
thyroid condition was aggravated by his service. 




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, if a veteran participated inservice 
radiation-risk activity (as defined by law and regulation), 
and after service, developed one of certain enumerated 
cancers, it is presumed that the cancer was incurred in 
service. 38 U.S.C.A. § 1112, (c); 38 C.F.R. § 3.309 (d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the VA Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in- 
service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 Vet. 3rd 1039, 1043-5(Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis

Initially, the Board notes that the Veteran does not assert 
nor does the evidence of record support a finding that he 
participated in a radiation-risk activity, and he had 
inservice exposure to ionizing radiation. 

The Veteran has reported that his face and neck were exposed 
to radiation prior to service from x-ray treatment for his 
acne.  The Veteran denied any exposure to ionizing radiation, 
radiation treatment or any other thyroid affecting treatment 
while he was service.  As noted above, a copy of the 
Veteran's service treatment records are not available, 
however, the record does contain a reconstructed service 
treatment record that shows the Veteran did not receive any 
specialized treatment for his acne condition when he was 
hospitalized in March 1953.  Moreover, the competent medical 
evidence of record does not show that the Veteran has a 
currently diagnosed radiogenic disease.  

Based on the foregoing, the Board finds there is no need to 
conduct an analysis for entitlement to presumptive service 
connection for diseases specific to radiation-exposed 
veteran.  See 38 C.F.R. §§ 3.309, 3.311.  The Veteran has 
denied any inservice radiation exposure.  The Board will now 
turn to the issue of whether the Veteran's thyroid condition 
is directly related to his service.  See Combee, 34 Vet. 3rd 
at 1043-5.  Here, the preponderance of the medical evidence 
is against a finding that the Veteran's thyroid condition is 
related to service. 

First, the evidence of record does not show that the Veteran 
had a thyroid condition in service, or until many years after 
service.  See 38 C.F.R. § 3.303.  The reconstructed service 
treatment record does not show that the Veteran had a thyroid 
condition when he was hospitalized just prior to his 
separation.  The first medical evidence of any thyroid 
problems is not shown until the 1970s, which is more than a 
decade after the Veteran's discharge from service.  It is 
noted that a lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claims.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The significant evidentiary gap between the 
Veteran's active service and the earliest medical evidence of 
chronic disability weighs heavily against the Veteran's 
claims on a direct basis. 

Additionally, the record lacks medical evidence establishing 
a possible relationship between the Veteran's thyroid 
problems and his period of active service.  A review of the 
competent medical evidence of record shows that the Veteran's 
current thyroid conditions (hypothyroidism and multinodular 
goiter) have been linked to his pre-service radiation 
exposure.  Although the August 2009 VA examiner was not able 
to state a current diagnosis for the Veteran's condition, she 
did note that a review of the medical literature showed that 
radiation therapy had been used in the past to treat acne on 
the face and neck, and that this treatment has been 
associated with an increased incidence of thyroid nobules and 
thyroid cancer.  In the December 2009 addendum, the second VA 
examiner linked the Veteran's currently diagnosed thyroid 
condition to the radiation exposure.  Given the Veteran's 
reports of pre-service radiation exposure, his complete 
denial of radiation exposure during service, and the 
competent medical evidence linking the Veteran's current 
diagnosed thyroid disorder to the pre-service radiation 
exposure, the Board finds that the preponderance of the 
evidence is against a finding that any thyroid condition was 
incurred during service. 

The Board has considered the Veteran's assertion, including 
his submission of medical literature regarding radiation 
exposure, that his thyroid condition was aggravated by 
inservice sun exposure.  It is first noted, however, that 
there is no evidence of record that shows the Veteran had a 
pre-existing thyroid disorder prior to service, and the 
Veteran has not asserted that he had a thyroid conditions 
prior to his enlistment.  The evidence only shows that he had 
pre-service exposure to radiation, which has been linked to 
his current diagnosed condition.  In order for an award of 
service connection based on aggravation of pre-existing 
condition, there must be clear and unmistakeable evidence of 
a pre-existing condition and there must be evidence of an 
increase in disability during such service beyond the natural 
progress of the disease.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Neither of 
these requirements has been shown in this case.

Here, the record does not show that the Veteran sought 
treatment for a thyroid disorder until many years after his 
separation from service.  

The Veteran asserts that his pre-service radiation exposure 
made him more sensitive to the affects of sun exposure (a 
form of ultra violet radiation), and that inservice exposure 
to sunlight aggravated his current thyroid problem.  Although 
the Veteran is competent to attest to facts surrounding his 
claim, as a lay person, he is not competent to offer opinions 
that require medical knowledge, such as a diagnosis for a 
condition, or an opinion as to etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, to the 
extent, his statement purports to be a medical finding of 
aggravation in service; this is simply not competent or 
persuasive evidence.  

The record is devoid of any medical competent evidence 
establishing aggravation.  
Moreover, the competent medical evidence that is of record is 
against a finding of aggravation.  The August 2009 VA 
examiner stated that she could not provide an opinion on 
whether the Veteran's thyroid disorder was aggravated by any 
aspect of his service.  She only noted that the Veteran 
reported radiation exposure prior to service, but he was not 
diagnosed with any thyroid condition until after service.  In 
addition, both the VA examiners' conclusions are consistent 
in that the only cause of the Veteran's thyroid problem is 
his pre-service radiation exposure.  

The Veteran has provided general medical literature to 
support his contention that sunlight exposure aggravated his 
condition.  The Board points out that this is general 
literature and it is not specific to the Veteran.  It only 
shows that radiation and x-ray treatment has been known to 
cause damage to the thyroid, and it is general knowledge that 
ultra-violate radiation comes from sun exposure.  The general 
literature is of little probative value when answering 
questions of whether the Veteran had a pre-exisiting 
condition and whether any such pre-existing condition was 
aggravated by the Veteran's inservice sun exposure.  None of 
the literature even purports to address the facts of the 
individual case under consideration.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion").  The 
documents supplied by the Veteran simply provide speculative 
generic statements.  Service connection cannot be based on 
speculative medical evidence.  38 C.F.R. § 3.102.  

The Board notes that the RO awarded service connection for a 
skin condition on the face, based on the theory that his pre-
service radiation burns were aggravated from sun exposure.  
While service connection based on aggravation may be in just 
for the skin condition, it is not in order for the thyroid 
condition.  The chief difference between the two is that the 
Veteran actually had a diagnosed skin condition at the time 
of his enlistment, and there is no evidence of a thyroid 
problem at entrance, at separation, or at any point until the 
1970's.  The record also does not indicate that the Veteran 
had excessive sun exposure to his neck during his two years 
of service.  The Veteran only reported his face turned red 
from sun exposure.  It is presumable he took precautions to 
wear appropriate clothing protection, and it is arguable that 
his face was likely more often exposed to direct sun light 
than his neck.  Furthermore, the Veteran was in service for 
one summer, but there is no evidence of a thyroid condition 
until the 1970's.  Sun exposure in service was comparatively 
short compared to any such sun exposure in the years after 
service and prior to the first indication of a thyroid 
problem.  There is simply no medical evidence to support the 
contention that it was sunlight exposure during the summer 
month of  his service, and not any sunlight exposure during 
summer months in the nearly 20 years after service, that 
caused the progression of the Veteran's thyroid problems.  

In the absence of probative and competent evidence that shows 
the Veteran has a pre-existing condition that was aggravated 
by his service, the absence of any medical evidence otherwise 
linking a thyroid problem to service, and the medical 
opinions that tie the condition to pre-service radiation, the 
preponderance of the evidence against the claim for service 
connection. 

In sum, the Veteran has reported pre-service radiation 
exposure.  He has a current diagnosed thyroid condition that 
has been medically linked to his pre-service radiation 
exposure.  There is, however, no competent evidence that the 
Veteran had a pre-existing condition that was aggravated by 
inservice sun exposure.  As such, the preponderance of the 
medical evidence is against the claim; the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's 
claim must be denied. 


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for thyroid disorder is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


